Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton.
Concurrimos con la Opinión del Tribunal que revoca la decisión del Tribunal de Circuito de Apelaciones por enten-der que en esta etapa de los procedimientos era innecesa-*339rio expresarnos en cuanto a la aplicación de la doctrina de prescripción extintiva al presente caso. En su lugar, debi-mos limitarnos a resolver que no procedía dictar sentencia sumaria porque en el caso de autos existe una controversia genuina sobre un hecho material: la notificación de la de-cisión del Fondo del Seguro del Estado (Fondo) de que el patrono no estaba asegurado. Veamos.
h — I
La sentencia sumaria es un mecanismo procesal discre-cional y extraordinario que sólo debe concederse cuando el promóvente ha establecido su derecho con claridad y ha quedado demostrado que la otra parte no tiene derecho a recobrar bajo cualquier circunstancia que resulte discernible de la prueba. García Rivera et al. v. Enriquez, 153 D.P.R. 323 (2001); Medina v. M.S. & D. Química P.R., Inc., 135 D.P.R. 716 (1994); J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, (Luiggi Abraham, editor), San Juan, Pubs. J.T.S., 2000, T. II, págs. 590 y ss. En caso de duda sobre la existencia de controversia sobre hechos, se debe resolver en contra de quien presentó la sentencia sumaria. El Tribunal de Primera Instancia debe cercio-rarse de la total inexistencia de controversia fáctica y que sólo reste aplicar el derecho, de lo contrario, no procede una sentencia sumaria. García Rivera et al. v. Enriquez, supra; Roig Com. Bank v. Rosario Cirino, 126 D.P.R. 613 (1990).
H — I
En el presente caso, Caribbean Hospital Corporation alegó, en su solicitud de sentencia sumaria, que el término prescriptivo para interponer la presente acción de daños y perjuicios comenzó a decursar a partir del 10 de abril de 1992, fecha en que el Fondo hizo la determinación de pa-*340trono no asegurado. Por lo tanto, sostuvo que la acción es-taba prescrita. Por su parte, la Sra. Petra Marrero Cancel se opuso al alegar que nunca fue notificada de dicha deter-minación del Fondo. Aclaró que no fue hasta el 25 de no-viembre de 1998, fecha de la vista pública ante la Comisión Industrial, que advino en conocimiento de que el Fondo había resuelto que su patrono era uno no asegurado.
Conforme a lo anterior, se debió dilucidar, en primer lugar, si la señora Marrero Cancel fue debidamente notifi-cada de la determinación de patrono no asegurado emitida por el Fondo. De determinarse que ella no fue debidamente notificada a la luz de nuestra normativa, el término pres-criptivo para presentar su causa de acción aún no había comenzado a decursar. Martínez v. Bristol Myers, Inc., 147 D.P.R. 383 (1999); Vega v. J. Pérez & Cía., Inc., 135 D.P.R. 746 (1994). De concluirse lo contrario, entonces sí habría que dilucidar la controversia que la Opinión del Tribunal aquí resuelve.
Ante la existencia de controversia sustancial sobre este hecho material, no procedía dictar sentencia sumaria. Es por este fundamento, en particular, por lo que revocamos la decisión del Tribunal de Circuito de Apelaciones en el caso de autos y devolvemos el caso al foro de instancia para resolver dicha controversia de hechos.